SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 Solicitation/Recommendation Statement under Section 14(d)(4) of the Securities Exchange Act of 1934 PLAYBOY ENTERPRISES, INC. (Name of Subject Company) PLAYBOY ENTERPRISES, INC. (Name of Person Filing Statement) Class A Common Stock, $0.01 par value per share Class B Common Stock, $0.01 par value per share (Title of Class of Securities) (CUSIP Number of Classes of Securities) Howard Shapiro Executive Vice President, Law and Administration, General Counsel, and Secretary 680 North Lake Shore Drive Chicago, IL 60611 (312) 751-8000 (Name, address and telephone number of person authorized to receive notices and communications on behalf of the persons filing statement) With a copy to: Rodd M. Schreiber Skadden, Arps, Slate, Meagher & Flom LLP 155 North Wacker Drive Chicago, IL 60606 (312) 407-0700 x Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer.
